Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Patrick on 2/7/2022.

The application has been amended as follows: 

IN THE CLAIMS

1. (Currently Amended) A system for monitoring grain stored in a storage environment comprising:
a sensor unit located in a grain storage environment configured to detect an environmental variable associated with the grain storage environment, generate environmental data based on the detected environmental variable, and transmit the environmental data via a first network;

a cloud computing system configured to receive the environmental data from the gateway via the second network, analyze the environmental data, and generate an output based on the analysis of the environmental data,
wherein the cloud computing system is configured to store the environmental data received from the gateway as it is received, thereby generating a historical environmental data set;
wherein the cloud computing system is configured to apply an artificial-intelligence trained algorithm to the historical environmental data set, thereby generating a predictive model based on an initial GSQI value and the historical environmental data set;
wherein the environmental data comprises data corresponding to at least one of the following environmental values: a temperature value, a humidity value, an oxygen value, a carbon dioxide value, a phosphine value, an ethylene value, and a sound or acoustic value;
wherein the output comprises a prediction of a current GSQI value derived from the predictive model and corresponding to the quality of the grain in the grain storage environment, wherein the predicted current GSQI value is generated automatically upon receipt of updated environmental data;
wherein the cloud computing system is configured to automatically initiate a downstream process based on the predicted current GSQI value by transmitting 
wherein the cloud computing system is configured to update the historical environmental data set and the predictive model as the cloud computing system receives updated environmental data.

16. (Currently Amended) A system for monitoring grain stored in a storage environment comprising:
two or more sensor units comprising a first sensor unit and a second sensor unit located in a grain storage environment, wherein each of the two or more sensor units is configured to detect an environmental variable associated with the grain storage environment, generate environmental data based on the detected environmental variable, and transmit the environmental data; and
a cloud computing system configured to receive the environmental data from the two or more sensor units, analyze the environmental data, and generate an output based on the analysis of the environmental data;
wherein the first sensor unit is configured to transmit environmental data generated by the first sensor unit to the second sensor unit via a first network, and wherein the second sensor unit is configured to transmit at least the environmental data generated by the first sensor unit and environmental data generated by the second sensor unit to the cloud computing system via a second network;

wherein the cloud computing system is configured to apply an artificial-intelligence trained algorithm to the historical environmental data set, thereby generating a predictive model based on an initial GSQI value and the historical environmental data set;
wherein the environmental data comprises data corresponding to at least one of the following environmental values: a temperature value, a humidity value, an oxygen value, a carbon dioxide value, a phosphine value, an ethylene value, and a sound or acoustic value;
wherein the output comprises a prediction of a current GSQI value derived from the predictive model and corresponding to the quality of the grain in the grain storage environment, wherein the predicted current GSQI value is generated automatically upon receipt of updated environmental data;
wherein the cloud computing system is configured to automatically initiate a downstream process based on the predicted current GSQI value by transmitting provisioning data to an actuator configured to engage a mechanical process 


Claims 1 and 16 were amended to clarify the claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 16, the prior art of record and the examiner’s knowledge does not disclose or suggest a cloud computing system configured to receive environmental data, analyze the environmental data, and generate an output based on the analysis of the environmental data, wherein the cloud computing system is configured to apply an artificial-intelligence trained algorithm to a historical environmental data set, thereby generating a predictive model based on an initial GSQI value and the historical environmental data set; wherein the cloud computing system is configured to automatically initiate a downstream process based on a predicted current GSQI value by transmitting provisioning data to an actuator configured to engage a mechanical process, the mechanical process comprising at least one of adjusting one or more fans, adjusting one or more vents, stirring the grain, and adjusting fumigation parameters.
The examiner notes that the calculations performed by the cloud computing system are integrated into a practical application of improving the storage of grain by performing the recited mechanical processes.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853